PER CURIAM.
Maurice A. Coleman appeals the district court’s order summarily dismissing his 28 U.S.C. § 2241 (1994) petition. We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss on the reasoning of the district court. See Coleman v. Angelone, No. CA-01-350-2 (E.D.Va. Feb. 4, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.